                                Case 7:19-cv-00053-DC Document 1 Filed 02/21/19 Page 1 of 7

                                                                                                                               FILED
Pro Se   I   (Rev. 12/16) Complaint for a Civil Case


                                                                                                                               FEB 2       1 2019
                                             UNITED STATES DISTRICT COURT                                                         KUSSTRIERK
                                                                       for the                                            WESTERT OF TEXAS
                                                                                                                                                    DEPUTY
                                                                      District of

                                                                          Division


                                                                                 Case No.           I- CV-            063
                                                                                                 (to be filled in by the Clerk's Office)


                              Plaintiff(s)
(Write the full name of each plaintiffwho is filing this complaint.
If the names of all the plaint(ffs cannotfit in the space above,                 Jury Trial:   (check one)        'cS       LI]   No
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                       -v-




                            Defendant(s)
(Write the full name of each defendant who is being sued. if the
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                       COMPLAINT FOR A CIVIL CASE

 I.             The Parties to This Complaint
                A.         The Plaintiff(s)

                           Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                           needed.
                                      Name
                                      Street Address                      \j          3
                                      City and County
                                      State and Zip Code
                                      Telephone Number                                ibi-L                               7i3i-2i
                                      E-mail Address                                                                                           I




                B.         The Defendant(s)

                           Provide the information below for each defendant named in the complaint, whether the defendant is an
                           individual, a government agency, an organization, or a corporation. For an individual defendant,
                           include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                              Page 1 of   5
                                 Case 7:19-cv-00053-DC Document 1 Filed 02/21/19 Page 2 of 7

Pro Se   1   (Rev. 12/16) Complaint for a Civil Case



                          Defendant No.        1


                         :           Name
                                     Job or Title      (f known)

                                     Street Address
                                     City and County
                                     Stateand Zip Code
                                     Telephone Number
                                     E-mail Address (ifknown)


                             Defendant No. 2
                                     Name
                                     Job or Title (jf known)
                                     Street Address
                                     City and County
                                     State and Zip Code
                                     Telephone Number
                                     E-mail Address           (i/7cnown)



                             Defendant No. 3
                                     Name
                                     Job or Title      (if   known)

                                      Street Address
                                     Cityand County
                                      State and Zip Code
                                      Telephone Number
                                      E-mail Address           (if   known)



                             Defendant No. 4
                                      Name
                                      Job or Title     (if known)


                                      Street Address
                                      City and County
                                      State and Zip Code
                                      Telephone Number
                                      E-mail Address (if known)




                                                                                               Page 2 of 5
                           Case 7:19-cv-00053-DC Document 1 Filed 02/21/19 Page 3 of 7

Pro Se I (Rev. 12/16) Complaint for a Civil Case



II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?               (check all that apply)

                 tI6ederal question                                     LI Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question
                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship
                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                  ,   is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff,     (name)                                                  is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (Ifmore than one plaint?ff is named in the complaint, attach an additional page providing the
                                same informationfor each additionalplaintff)

                     2.         The Defendant(s)

                                a.        If the defendant     is an individual
                                          The defendant,       (name)                                             ,   is a citizen of
                                          the State of (name)                                               .   Or is a citizen of
                                           (foreign nation)



                                                                                                                                Page 3   of   5
                                   Case 7:19-cv-00053-DC Document 1 Filed 02/21/19 Page 4 of 7

Pro Se   1   (Rev. 12/16) Complaint for a Civil Case




                                     b.           If the defendant is a corporation
                                                  The defendant,    (name)                                                        incorporated under
                                                  the laws of the State of (name)                                                              ,   and has its
                                                   principal place of business in the State of (name)
                                                   Or is incorporated under the laws of (foreign nation)
                                                                                                            \   _jq
                                                                                                            Li .c_.       1
                                                                                                                              S
                                                                                                                                           I            3,
                                                   and has its principal place of business in ("name,)

                                     ('If more than one defendant is named in the complaint, attach an additional page providing the
                                     same information for each additional defendant.)

                                     The Amount in Controversy

                                         The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                                         stakeis more than $75,000, not counting interest and costs of court, because (explain):




                                                           -ts
 ifi.           Statement of Claim

                Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
                facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
                involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
                the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
                write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
                                                       1.ccsocc                                                  %-'k
                                                                                                                  Qi'Q                                                   cQ-1




                 OSc                              CS
                                                       j                     OI)
                                                                             )'LLL


                                                                                                  O
                                                                                                           -t        'fl_.1    ChLk
                                                                                                                              ctL   Q
                                                                                                                                       )
                                                                                                                                                                    S&

                     S                                                               $cit                       Ro            ard

 IV.            Relief           fl-)"
                                                  bj
                                          (1%v tQ.%-RJL%\
                                                             J-b   I. T                                                           ±o               cc
                 State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
                 arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
                 the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
                 punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
                 punitive money damages.
                                                                   -kacj arid C mncJ                         icdJ3 O
                                                  3r        4z:-    ORci-td CQLry
                   OcLu-
                  Cto        i            0   '        LQ     O              r   JLQQ, L,                            ,,           Qi ci tc
                         U                O                          1?      CoLuJ            i




                                                                                                                                                        Page 4 of   5
                               Case 7:19-cv-00053-DC Document 1 Filed 02/21/19 Page 5 of 7

Pro Se   I   (Rev. 12/16) Complaint for a Civil Case




V.            Certification and Closing

              Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
              and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
              nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
              evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
              opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
              requirements of Rule 11.

              A.         For Parties Without an Attorney

                         I agree to provide the Clerk's Office with any changes to my address where caserelated papers may be
                         served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                         in the dismissal      of my case.

                         Date of signing:
                                                       :!t1:        1,G\



                         Signature of Plaintiff
                         Printed Name of Plaintiff

             B.         For Attorneys

                        Date of signing:


                        Signature of Attorney
                        Printed Name of Attorney
                        Bar Number
                        Name of Law Firm
                        Street Address
                        State and Zip Code
                        Telephone Number
                        E-mail Address




                                                                                                                          Page 5 of   5
            Case 7:19-cv-00053-DC Document 1 Filed 02/21/19 Page 6 of 7




                                                                      Attachment 10 - Motion

                              UNITED STATES DISTRICT COURT

                              rAc /gcc
                               WESTERN DISTRICT OF TEXAS
                                                   DIVISION



PLAINTIFF                         (ççç
                                                                    CASE NUMBER
V.

                                                                    i; Iq-Gvos
DEFENDANT(S)
                             c-        QYQ

                                             MOTION FOR    T           \\.ac c\

                 Now comes

Plaintiffpro Se, and requests the Court to:              \\çç                      (1
                      \                                                       \   Cç     \        OflCA19
                                       CS \       c-       T'c\i 3kc               o-c   b
GLc        i-      C
                                       \s" \             cxc
                                                           rc\5         zci
                                                                                   o         jç 3
Date:
                                  \0
                                               Signature


                                               Address:

                                                                                  rTi Th$O
                                                Phone:          -                 -i e



                                                                     1to?-
                                                                                             50
 Rev. Ed. October 26, 2017
                                     Case 7:19-cv-00053-DC Document 1 Filed 02/21/19 Page 7 of 7



                                                                                                                                                           I

                          -




                              FIRMLY TO SEAL                                                 PRESS FIRMLY TO SEAL                         U.POSTAGE PAID
                                                                                                                                          SEOE    TX
             EXPECTED DELIVERY DAY: 02/21/19
                 USPS TRACKING NUMBER
                                                                                                                           1006
                                                                                                                                  79701   92L;496301

                                                                                               [0M:
         IIIUI       10   UIII      UI Ill       IlH   IIll   HI U   U IU
                     9505 5115 0683 9050 1640 96


                                                                                                                    s\
-1   -




                               DATE OF DELIVERY SPECIFIED*
                                                                                                                                     3c
                     I         USPSTRACKINGTM INCLUDED*                            SECEtVED
                     $         INSURANCE INCLUDED*
                                                                                       FEB    12Q19                  TO.
                               PICKUP AVAILABLE                                CRK U.Q. DISTRtCT COURT
                                                                               WSTRN DISTRICT OF TEXAS
                               * Domestic only

                                                                                                                           \\
                     WHEN USED INTERNATIONALLY,
                      A CUSTOMS DECLARATION
                      LABEL MAY BE REQUIRED.




                      liii! IUIIIIIItIIIIIlHlIIH                                                                                      UNITED STATES
                 I                                       '
                                                                     EP14F July 2013           VISIT   US AT U SPS .COM              POSTALSERVICE
                      PS00001000014                                  OD:12.5x9.5               ORDERFREESUPPLIESONLINE
